Title: From James Madison to James Monroe, 30 October 1786
From: Madison, James
To: Monroe, James


Dear Sir
Richmd. Octr. 30. 1786
I drop you a few lines rather as a fulfilment of my promise than for the purpose of information, since they go by Mr. Jones who is much better acquainted with the politics here than myself. I find with pleasure that the navigation of the Misspi. will be defended by the Legislature with as much zeal as could be wished. Indeed the only danger is that too much resentment may be indulged by many agst. the federal Councils. Paper money has not yet been tried even in any indirect mode that could bring forth the mind of the Legislature. Appearances on the subject however are rather flattering. Mr. H. has declined a reappointmt. to the office he holds, and Mr. Randolph is in nomination for his successor and will pretty certainly be elected. R. H. L. has been talked of but is not yet proposed. The appts. to Congs. are a subject of Conversation & will be made as soon [as] a Senate is made. Mr. Jones will be included in the New Delegation. Your presence & communications on the point of the Missippi are exceedingly wishd for and would in several respects be extremely useful. If Mr. Jones does not return in a day or two come without him I beseech you. I am consulted frequently on matters concerning which I can not or ought not to speak, and refer to you as the proper source of information as far as you may be at liberty. Hasten your trip I again beseech you. I hope Mrs. Monroe continues well. My sincerest respects wait on her. In haste Adieu. Yrs.
Js. M. Jr
 